Name: Council Regulation (EC) No 1381/1999 of 28 June 1999 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products
 Type: Regulation
 Subject Matter: production;  agricultural activity;  industrial structures and policy;  tariff policy;  EU finance
 Date Published: nan

 Avis juridique important|31999R1381Council Regulation (EC) No 1381/1999 of 28 June 1999 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products Official Journal L 165 , 30/06/1999 P. 0001 - 0006COUNCIL REGULATION (EC) No 1381/1999of 28 June 1999amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) It is in the interest of the Community to suspend partially or totally the autonomous Common Customs Tariff duties for a number of new products not listed in the Annex to Regulation (EC) No 1255/96(1);(2) The products referred to in the said Regulation, for which it is no longer in the Community's interest to maintain suspension of autonomous Common Customs Tariff duties or for which it is necessary to amend the description in the light of technical developments, are to be withdrawn from the list in the Annex thereto;(3) For the sake of clarity, products whose description requires amendment should be regarded as new products,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1255/96 is hereby amended as follows:1. the products set out in Annex I to this Regulation shall be inserted;2. the products for which the codes are set out in Annex II to this Regulation shall be deleted.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 28 June 1999.For the CouncilThe PresidentM. NAUMANN(1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 2797/98 (OJ L 352, 29.12.1998, p. 1).ANNEX I>TABLE>ANEXO II/BILAG II/ANHANG II/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II/ANNEX II/ANNEXE II/ALLEGATO II/BIJLAGE II/ANEXO II/LIITE II/BILAGA II>TABLE>